Name: Commission Regulation (EEC) No 1085/87 of 15 April 1987 opening an invitation to tender for the olive oil held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/44 Official Journal of the European Communities 16. 4. 87 COMMISSION REGULATION (EEC) No 1085/87 of 15 April 1987 opening an invitation to tender for the olive oil held by the Spanish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Spanish intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3826/85 (*), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of SENPA, Calle Beneficencia 8 , 28003 Madrid, Espana. A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The first series of tenders must reach SENPA at the central office, Calle Beneficencia 8 , 28003 Madrid, Espana not later than 2 p.m. (local time) on 7 May 1987. Subsequent series of tenders must be lodged by 2 p.m. (local time) on :  21 May 1987,  11 June 1987,  25 June 1987,  23 July 1987,  9 September 1987,  22 September 1987. Article 4 1 . Tenders shall be submitted for an oil of 5 ° acidity . 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 5 ° acidity : increase of Pta 467 for each degree or fraction of degree of acidity below 5 °,  above 5 ° up to 8 ° acidity : reduction of Pta 467 for each degree or fraction of degree of acidity above 5 °,  above 8 ° : additional reduction of Pta 510 for each degree or fraction of degree above 8 ° . HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency, 'Servicio Nacional de Productos Agrarios', hereinafter referred to as 'SENPA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of : approximately 50 000 tonnes of virgin lampante olive oil . Approximately one-seventh of this quantity will be put on sale each month together with any unsold quantity from the previous invitations to tender. Article 2 The invitation to tender shall be published on 22 April 1987. Article 5 Not later than two days after the expiry of each time limit laid down for the submission of tenders, SENPA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p . 8 . (3) OJ No L 331 , 28 . 11 . 1978, p . 13 . (4) OJ No L 348 , 30 . 12. 1977, p . 46 . W OI No L 371 , 31 . 12. 1985, p. 1 . 16. 4. 87 Official Journal of the European Communities No L 104/45 Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the proce ­ dure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by SENPA not later than the seventh day of each month following that during which the tenders were submitted. SENPA shall suply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Pta 3 000 per 1 00 kilograms. Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be Pta 400 per 100 kilograms . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President